Mr. Presiding Justice Boggs delivered the opinion oe the Court. The record herein presents only a question of fact, whether a verbal undertaking entered into by the appellant to pay $29 to the appellee was subject to a certain condition as claimed by appellant. The jury found upon conflicting evidence and under instructions to which no objection is urged, the undertaking was not so conditioned. We have carefully read the testimony. It is sufficient to support the verdict and there appears no reason to believe the jury were controlled or misled by passion, prejudice or mistake or that we should assume to declare their conclusion was palpably wrong. The judgment is affirmed.